        Case 1:20-cv-00895-SKO Document 3 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9   JOSHUA D. BLAND,                                     Case No. 1:20-cv-00895-SKO (PC)

10                       Plaintiff,
                                                          ORDER TO SUBMIT APPLICATION
11            v.                                          TO PROCEED IN FORMA PAUPERIS
                                                          OR PAY FILING FEE
12   R. DIAZ, et al.,
                                                          45-DAY DEADLINE
13                       Defendants.
14

15            Plaintiff has not paid the $400 filing fee for this action or submitted an application to

16   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date

17   of service of this order, Plaintiff SHALL submit the attached application to proceed in forma

18   pauperis, completed and signed, or, in the alternative, pay the filing fee in full. No requests for

19   extension of time will be granted without a showing of good cause. Failure to comply with this

20   order will result in dismissal of this action.

21
     IT IS SO ORDERED.
22

23   Dated:        July 1, 2020                                     /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
